              Case 5:20-cv-06107-LHK Document 22 Filed 02/17/21 Page 1 of 5




 1   WAJDA LAW GROUP, APC
 2   Nicholas M. Wajda (Cal. Bar No. 259178)
     6167 Bristol Parkway, Suite 200
 3   Culver City, California 90230
     +1 310-997-0471
 4   nick@wajdalawgroup.com
     Attorney for the Plaintiff
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                                    )
10
                                                    ) Case Number: 5:20-cv-06107-LHK
11                                                  )
                                                    ) JOINT CASE MANAGEMENT
12          RICARDO N. PRADO,                       ) STATEMENT & [PROPOSED] ORDER
                                                    )
13
                                                    )
14          vs.                                     )
                                                    )
15                                                  )
            USCB, INC.                              )
16
                                                    )
17                                                  )
                                                    )
18
19          The parties to the above-entitled action jointly submit this JOINT CASE
20   MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All
21   Judges of the Northern District of California and Civil Local Rule 16-9.

22
23   1. Jurisdiction & Service
     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. The Court has
24   supplemental jurisdiction pursuant to 28 U.S.C. § 1367. All parties have been served in this
25   matter.

26
27
28
                                                Page 1 of 5
               Case 5:20-cv-06107-LHK Document 22 Filed 02/17/21 Page 2 of 5




 1   2. Facts
     Plaintiff: Plaintiff states that Defendant continued to call him on to collect on an unpaid medical
 2
     debt despite Plaintiff’s requests to stop calling. Additionally, Plaintiff has not received
 3   documentation in the mail from Defendant regarding the subject debt.

 4   Defendant: Defendant denies that it violated any provisions of the FDCPA or the California
     Rosenthal Act. Defendant denies that it continued to contact Plaintiff after receiving a request to
 5
     cease communications. Defendant further states that it mailed correspondence regarding the debt
 6   to the address it was provided for Plaintiff. Defendant is not obligated under the FDCPA to prove
     that Plaintiff received the letter; rather, Defendant is only required to show that it mailed the initial
 7   notice to an address it had reasonable belief belong to Plaintiff. See Mahon v. Credit Bureau of
     Placer City. Inc., 171 F.3d 1197, 1201 (9th Cir. 1999), as amended on denial of reh’g and reh’g
 8   en banc (Apr. 28, 1999) (“The plain language of section 1692g(a) does not require that a Validation
 9   of Debt Notice must be received by a debtor. Instead, the plain language states that such a Notice
     need only be sent to a debtor.”).
10
11
     3. Legal Issues
12   Plaintiff: The legal issue at hand include if Defendant had consent and or permission to continue
     contacting Plaintiff on his cellular telephone and if the conduct of continued telephone calls under
13   15 U.S.C. §1692(d) constituted harassment. Additionally, if Defendant completed their statutory
14   obligated disclosure under U.S.C. §1692(g) and in turn violated Cal. Civ. Code § 1788.17.

15    Defendant: In addition to the issues raised by Plaintiff, Defendant raises the issue of whether
      Plaintiff has Article III standing to pursue these claims and whether Plaintiff is legally entitled
16    to any actual or statutory damages.
17
     4. Motions
18
     None.
19
20   5. Amendment of Pleadings
21   Proposed deadline: March 17, 2021

22
23   6. Evidence Preservation
     The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
24   Information (“ESI Guidelines”), and confirm that the parties have met and conferred pursuant to
     Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence
25
     relevant to the issues reasonably evident in this action.
26
27   7. Disclosures
     Plaintiff provided Initial Disclosures to Defendant on November 24, 2020.
28
                                                   Page 2 of 5
               Case 5:20-cv-06107-LHK Document 22 Filed 02/17/21 Page 3 of 5




     Defendant will survive its initial disclosures within three (3) days of the filing of this report.
 1
 2
     8. Discovery
 3   No discovery has been taken to date. The parties anticipate discovery to include Defendant’s
 4   collection activities; Defendant’s policies and procedures; Defendant’s account notes relating to
     Plaintiff; and Plaintiff’s standing, causes of action, claims, and damages. The parties do not
 5   propose any limitations or modifications of the discovery rules. The parties agree to abide by the
     Fed. R. Civ. P.
 6
 7
     9. Class Actions
 8   N/A.
 9
10   10. Related Cases
11   There are no related cases.

12
     11. Relief
13
     Plaintiff: Plaintiff seeks relief under the Fair Debt Collection Practices Act (“FDCPA”) in the
14   amount of $1,000.00. Plaintiff is also seeking statutory and actual damages under the Rosenthal
     Fair Debt Collection Practices Act (“RFDCPA”). Additionally, Plaintiff is seeking his attorney’s
15   fees and costs under the FDCPA and RFDCPA.
16    Defendant: Defendant denies Plaintiff is entitled to any relief or damages.
17   12. Settlement and ADR
18   Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case, including
     which ADR process option the parties have selected and a proposed deadline, or if the parties do
19   not agree, each party’s preferred option and timing, in compliance with ADR L.R. 3-5. In
     addition, the parties should include a description of key discovery or motions necessary to
20   position the parties to negotiate a resolution.
21
     Plaintiff and Defendant have engaged in discussions to resolve this matter as efficiently as possible.
22   Defendant will be providing informal discovery to facilitate early resolution. The parties do not
     anticipate any obstacles during discovery. The parties conferred and agreed to the following ADR
23   process: a mediated settlement conference with a United States Magistrate Judge.
24
25   13. Consent to Magistrate Judge For All Purposes
     Whether all parties will consent to have a magistrate judge conduct all further proceedings
26   including trial and entry of judgment. ____ YES X NO
27
28
                                                  Page 3 of 5
               Case 5:20-cv-06107-LHK Document 22 Filed 02/17/21 Page 4 of 5




 1   14. Other References
     None at this time.
 2
 3
     15. Narrowing of Issues
 4   None at this time.
 5
 6   16. Expedited Trial Procedure
 7   The Parties do not believe this case should be under the Expedited Trial Procedure of General
     Order 64, Attachment A.
 8
 9
     17. Scheduling
10   a. ADR session: TBD
     b. Designation of experts: June 7, 2021
11   c. Discovery cut-off: July 12, 2021
12   d. Hearing for dispositive motions: TBD
     e. Hearing for pretrial conference: September 20, 2021
13   f. Trial: TBD
14
15
     18. Trial
16   Plaintiff has requested trial by jury. Expected length of trial: 2 days.
17
18   19. Disclosure of Non-party Interested Entities or Persons
19   Plaintiff filed his Certification of Interested Entities or Person on 2/17/2021.
     Defendant filed their Certification of Interested Entities or Person on 11/6/2020.
20   Plaintiff nor Defendant do not state any other entities that have a financial interest.

21
22   20. Professional Conduct
     All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for
23   the Northern District of California.
24
25   21. Other
     None at this time.
26
27
28
                                                  Page 4 of 5
               Case 5:20-cv-06107-LHK Document 22 Filed 02/17/21 Page 5 of 5




 1     Dated: February 17, 2021
                                               Nicholas M. Wajda (Cal. Bar No. 259178)
 2
                                               Wajda Law Group, APC
 3                                             6167 Bristol Parkway, Suite 200
                                               Culver City, California 90230
 4                                             +1 310-997-0471
                                               nick@wajdalawgroup.com
 5
 6
 7     Dated: February 17, 2021
 8                                             Eugene Xerxes Martin, IV
                                               Malone Frost Martin PLLC
 9                                             8750 N. Central Expy., Suite 1850
                                               Dallas, TX 75231
10                                             TEL (214)346-2630
                                               E-MAIL: xmartin@mamlaw.com
11                                             Attorneys for Defendant USCB, Inc.
12
13                                  CASE MANAGEMENT ORDER
14   The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved
15   as the Case Management Order for this case and all parties shall comply with its provisions. [In
16   addition, the Court makes the further orders stated below:]
17
18
19   IT IS SO ORDERED.
20    Dated:
21                                                 UNITED STATES DISTRICT/MAGISTRATE
                                                                 JUDGE
22
23
24
25
26
27
28
                                                Page 5 of 5
